                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    THERESA HONG,                                      Case No. 18-cv-04039-JST
                                                       Plaintiff,
                                   8
                                                                                           ORDER DISMISSING CASE
                                                v.
                                   9
                                                                                           Re: ECF No. 46
                                  10    AXA EQUITABLE LIFE INSURANCE
                                        COMPANY,
                                  11                   Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On December 4, 2018, the Court granted Defendant’s motion to dismiss Plaintiff’s

                                  14   complaint in its entirety. ECF No. 25. Plaintiff filed an amended complaint on January 3, 2019.

                                  15   ECF No. 28. On July 3, 2019, the Court again granted Defendant’ motion to dismiss the amended

                                  16   complaint in its entirety. ECF No. 46. The Court stated that “Any amended complaint must be

                                  17   filed with 21 days of this order. If no amended complaint is filed, the Court will dismiss this case

                                  18   with prejudice.” Id. at 10.

                                  19          Plaintiff did not file an amended complaint. Accordingly, the case is dismissed with

                                  20   prejudice. The clerk shall enter judgment and close the file.

                                  21          IT IS SO ORDERED.

                                  22   Dated: August 1, 2019
                                                                                        ______________________________________
                                  23
                                                                                                      JON S. TIGAR
                                  24                                                            United States District Judge

                                  25

                                  26
                                  27

                                  28
